Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Powers on 2/22/21.
The application has been amended as follows: 
Claims 15 and 17-19. (Canceled)
Claim 20. (Currently Amended) A magnetic-inductive flow measuring device for measuring volume flow or flow velocity of a medium flowing through a measuring tube, the device comprising:
the measuring tube configured to convey the medium, the measuring tube having a measuring tube axis;
a magnet system including at least one coil system configured for generating a magnetic field extending perpendicular to the measuring tube axis;
a pair of measuring electrodes arranged at least partially in the measuring tube and configured to register an electrical voltage induced in the medium by the magnetic field, the electrical voltage of which depends on the flow of the medium and on the strength and orientation of the magnetic field, wherein the measuring electrodes contact the medium; and

wherein the measuring tube includes a conveying lumen extending along the measuring tube axis, the conveying lumen defined by a wall of the measuring tube formed by an injection molding operation using an inner mold,
wherein each measuring electrode includes a longitudinal axis, an end face facing the measuring tube axis and a 
wherein each end face has a planar annular edge area and a center region surrounded by the planar annular edge area, the planar annular edge area extending from a peripheral edge of the end face to the center region, the peripheral edge defined by an intersection of the end face and the lateral surface, wherein each planar annular edge area is perpendicular to the longitudinal axis of its respective measuring electrode and is configured to seat against a sealing surface of the inner mold such that the center region of the end face does not contact the inner mold during the injection molding operation.
Claim 21. (Currently Amended) The device of claim 20, wherein the planar annular edge area of each measuring electrode is flush with an interior surface of the wall of the measuring tube.
Allowable Subject Matter
Claims 20-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a magnetic-inductive flow measuring device comprising a pair of electrodes wherein each measuring electrode includes a longitudinal axis, an end face facing the measuring tube axis and a lateral surface, and wherein each end face has a planar annular edge area and a center region surrounded by the planar annular edge area, the planar annular edge area extending from a peripheral edge of the end face to the center region, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/23/2021